Citation Nr: 1702365	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling. 

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service in the Army from May 1966 to May 1968, including service in the Republic of Vietnam from November 1966 to November 1967

The matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2014, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

In a May 2016 rating decision, the RO granted service connection and assigned initial disability ratings for (1) peripheral neuropathy, right upper extremity; (2) peripheral neuropathy, left upper extremity; (3) peripheral neuropathy (sciatic nerve), left lower extremity; and (4) peripheral neuropathy (sciatic nerve), right lower extremity.  In August 2016, the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD).  In this form, he did expressly identify any of the issues addressed in the May 2016 rating decision.  The Veteran identified "Diabetes" as an issue he wished to appeal, and he went on to describe his inability to ambulate due to the condition.  As it is unclear if he intended this communication to constitute a disagreement with the disability ratings assigned for the disabilities addressed in the May 2016 rating decision, the RO is advised to contact the Veteran to request clarification of his intent.  See 38 C.F.R. § 19.26(b) (2016).  Otherwise, the Board does not have jurisdiction over the issues, and they must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's May 2014 remand directives.

Specifically, the Board directed the RO to contact the Veteran and obtain a valid VA Form 21-4142 (Authorization and Consent to Release information) for medical records from the Goldsboro Psychiatric Clinic since September 2011.  The Board explained that these records were potentially relevant to all issues on appeal, including hypertension.  

Upon remand, the RO sent a compliant letter to the Veteran in February 2016.  The Veteran responded in February 2016 by completing the requested release.  He identified the relevant time period as June 20, 2006, to "present."  Records from the Goldsboro Psychiatric Clinic were then obtained in March 2016.    

More recently, however, in August 2016, the Veteran filed a second release for records from Goldsboro Psychiatric Clinic.  He again identified the relevant time period as June 20, 2006, to "present."  The Board notes that these dates include the time period from February 2016 to August 2016, which was not covered by the prior request for records sent to that facility.  

In response to this form, the RO made an initial attempt to obtain these records.  The claims file shows that this request was initially denied in August 2016 by the Private Medical Records Retrieval Center because it was "Unable to Locate Veteran in Share."  Then, in September 2016, a request letter was sent directly to Goldsboro Psychiatric Clinic to request those records.  

At present, the Goldsboro Psychiatric Clinic has not responded.  Because the Veteran identified additional relevant records and at least two attempts were not made to obtain those records, there was not substantial compliance with the Board's remand directives.  According, the matter must be remanded to ensure substantial compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Goldsboro Psychiatric Clinic beginning from February 2016.  Make at least two (2) attempts to obtain the records from this facility.  If any such records are unavailable, inform the Veteran and afford him an opportunity to obtain those records and submit them.

2.  Invite the Veteran to submit medical and or lay evidence relating to the severity of his hypertension and PTSD, to include the impact of these conditions, as well as his other service-connected disabilities, on his ability to obtain and retain employment.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

